       Case 1:13-cv-04341-ALC-SN Document 203 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    August 16, 2021
 Mohamed Abdelal,

                                Plaintiff,
                   -against-                                   13-cv-4341-ALC

 Commissioner Raymond W. Kelly, et al.,                        ORDER

                                Defendant.


ANDREW L. CARTER, JR., United States District Judge:

       The parties are hereby ORDERED to submit a joint status report regarding

settlement no later than 14 days from the date the upcoming settlement conference is held.

SO ORDERED.




Dated: August 16, 2021
       New York, New York
                                                       ___________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
